Case: 16-50781        Document: 00513956482         Page: 1    Date Filed: 04/18/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 16-50781
                                   Conference Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                               April 18, 2017
UNITED STATES OF AMERICA,
                                                                               Lyle W. Cayce
                                                                                    Clerk
                                                   Plaintiff-Appellee

v.

ISAIS MENDOZA-BARCENAS,

                                                   Defendant-Appellant


                     Appeal from the United States District Court
                          for the Western District of Texas
                               USDC No. 1:16-CR-89-1


Before KING, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Isaias 1 Mendoza-
Barcenas has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Mendoza-Barcenas has not filed a response. We have
reviewed counsel’s brief and the relevant portions of the record reflected
therein. We concur with counsel’s assessment that the appeal presents no

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

       1   Mendoza-Barcenas’s first name is sometimes misspelled as “Isais.”
    Case: 16-50781    Document: 00513956482     Page: 2   Date Filed: 04/18/2017


                                 No. 16-50781

nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2